UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
____________________________________
                                        )
MAKHTAR YAHIA NAJI                      )
AL WARAFI (ISN 117),                    )
                                        )
       Petitioner,                      )
                                        )
       v.                               )  Civil Action No. 04-1254 (RCL)
                                        )
BARACK OBAMA,                           )
President of the United States, et al., )
                                        )
       Respondents.                     )
____________________________________)

                                              ORDER

       Upon consideration of the parties’ Cross-Motions [685, 686] for Judgment on the record,

the oppositions thereto, the applicable law, and the entire record herein, it is hereby

       ORDERED that the cross-motions are DENIED. It is clear that there are genuine issues

of material fact in dispute. Accordingly, the Prehearing Conference will take place as previously

scheduled on December 16, 2009, at 2:00 p.m., and the Merits Hearing will take place on

December 21, 2009, at 10:00 a.m.



       SO ORDERED.

       Signed by Royce C. Lamberth, Chief Judge, on December 14, 2009.